o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-121663-15 uil the honorable rodney p frelinghuysen member u s house of representative sec_30 schuyler place 2nd floor morristown new jersey dear representative frelinghuysen i am responding to your letter of date on behalf of ------------------------------------ ------------------------- requesting a review of our policy for retiring employees who wish to both collect their state pension and volunteer in an official capacity in their community- ----------------------------- wrote that according to an date memorandum from the ------------------------------------------------------------ an individual who plans to retire from his or her position as a municipal employee must also resign from the volunteer_fire_department for at least days the -------------------------------------------- cites ------ ---------------------------------------------------- which requires a bona_fide severance_from_employment defined as a complete termination of an employee’s employment relationship with the employer for at least days before retirement benefits can begin the rule above and its interpretation as explained in the memorandum are a matter of -----------------state law so we are unable to provide a response to this particular situation however you may find helpful the following general information about the federal tax rules in this area our regulations generally require that a pension_plan be established and maintained primarily to provide systematically for the payment of definitely determinable benefits over a period of years usually for life after retirement sec_1_401_a_-1 of the treasury regulations these regulations include two exceptions to the general_rule that payments must begin after the participant retires conex-121663-15 payments can begin after the participant reaches normal_retirement_age as defined in the plan payments can begin after the participant reaches age our regulations also provide that as a general_rule a normal_retirement_age under a plan must be an age that is not earlier than the earliest age that is reasonably representative of the typical retirement age for the industry in which the covered workforce is employed sec_1_401_a_-1 for a plan in which substantially_all of the participants are qualified public safety employees as defined under sec_72 a normal_retirement_age of or later satisfies this requirement sec_1_401_a_-1 thus a plan can make distributions to employees before they retire as long as the payments begin after the attainment of normal_retirement_age as defined in the plan document or after an employee reaches age we are drafting proposed_regulations to provide additional guidance on the application of the normal_retirement_age requirements to plans sponsored by government entities notice_2012_29 2012_18_irb_872 described this project and requested comments from interested parties sec_72 imposes a percent additional tax on any distribution that a taxpayer receives from a qualified_retirement_plan unless the distribution qualifies for an exception under one of these exceptions the percent additional tax does not apply to a distribution from a defined benefit retirement_plan made to a qualified_public_safety_employee who separates from service after reaching age for distributions made after date recent legislation removes the requirement that in order to be eligible for this exception the distribution must be from a defined benefit retirement_plan therefore the exception will be available for distributions from other types of retirement plans as well see generally sec_2 of defending public safety employees’ retirement act public law no stat state or local retirement systems typically have retirement_plan provisions addressing when a participant is treated as terminating employment and also the reemployment of retirees who have begun receiving pension payments these provisions often are intended to prevent a retiree who is receiving a public pension from simultaneously receiving a public salary whether such plan provisions are included in a state_or_local_government retirement_plan as well as the interpretation of these provisions is ultimately a choice for the state_or_local_government conex-121663-15 i hope this information is helpful if you have any questions please contact me at --------------------- or ---------------------and ----------------------------at --------------------- sincerely by _________________________ victoria a judson associate chief_counsel tax exempt government entities
